Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 21-23, 25-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade et al, U.S. Patent Application Publication No. 2012/0030935 in view of Manipatruni et al, U.S. Patent Application Publication No. 2014/0170919 and  Jung et al, U.S. Patent No. 7,022,917.    Slade discloses an electrically active textile, (fabric).  See title.  The fabric comprises conductive and non-conductive strands.  The conductive and non-conductive strands are intertwined with each other.  The conductive strands are connected to each other at discrete points where the conductive portion of the strand is exposed.  The strands can comprise yarns, (non-conductive), which are wrapped with wires having conductive cores and insulating sheaths.  See paragraph 0010 and paragraph 0037.  The conductive material can be silver or copper and suitable polymeric materials include nylon, (polyamide).  See paragraph 0037 and paragraph 0057.  The conductive strands can comprise a polymer core such as nylon with a silver coating which corresponds to the claimed dielectric core with a conductive metal coating.  See paragraph 0037.    The insulation or other polymeric material such as nylon forms an encapsulation layer when it is melted.  See paragraph 0059.    Since the material of Slade is an electrically active textile it necessarily would be obvious to include circuitry, LEDs, sensors or any other electronic component to connect to the textile.  
Slade differs from the claimed invention because it does not clearly disclose the claimed structure of the conductive strands.
However, Manipatruni discloses flexible electronically function strands which can comprise a polymeric core such as an aromatic polyamide, (see paragraph 0020), conductive layers such as silver, copper, gold, aluminum, platinum, lead and iron, (see paragraph 0021) which cover the dielectric core, and an outermost insulative layer 60, see paragraph 0024.  The fibers of Manipatruni can also comprise intermediate conductive and insulating layers which correspond to the additional shielding and insulating layers claimed in claims 24-30.  Manipatruni teaches that employing such layered fibers with concentric structures allows for multiple different characteristics to be present in a single fiber.  See paragraph 0019.  The fibers can be connected to various other structures including antennas.  See paragraph 0053.  
Therefore, it would have been obvious to have employed the multifunctional strands of Manipatruni as the conductive strands in Slade in order to allow for fabrics comprising the strands to have enhanced functionality. 
Slade differs from the claimed invention because it does not disclose that the material which connects the conductive strands to each is a conductive material that electrically connects the exposed portion of the conductive core to the exposed portion of the conductive core of the second conductive strand.  
However, Jung discloses a conductive fabric construction wherein the conductive connections between conductive elements are made by using a conductive solder which provides an improved connection.  See col. 3, lines 1-22.  The conductive solder corresponds to the claimed bond pad.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention to have employed solder to make the connections in the structure of Slade in order to provide an improved connection and a durable bond, which would necessarily require removing the insulating covering and exposing the conductive portions of the fiber.  
With regard to the claims as amended 6/29/22, since the point of using an electrically conductive solder to provide connections between conductive elements, it would have been obvious to have removed the outer insulative coating of the strands of Manipatruni in order to provide exposed conductive areas, (the conductive coating which would be left intact so that the electrical conductivity was maintained), while leaving the core ( the polymeric material which equates with the dielectric core), intact to retain the integrity of the structure as a continuous material.  
With regard to claim 25, since the structure of Slade as modified by Manipatruni and Jung would have the same structure as the claimed structure, the shielding layer of Manipatruni would be able to perform the intended use of forming a ground plane for an antenna.


Claims  10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade in view of Manipatruni and Jung as applied to claims above and further in Gardner et al, U.S. Patent Application Publication No. 2014/0306250.  Slade in view of Jung differs from the claimed invention because it does not disclose employing conductive epoxy or bond pads to form bonds.  
However, Gardner teaches a paragraph 0118 that in addition to conductive solder, that bond pads and conductive epoxies can be used to form bonds in conducive structures.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed other known and useful means for providing connections in conductive structures in the conductive fabric of Slade.
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant argues that the applied references do not teach that the insulating coating is selectively removed leaving the conductive coating and dielectric core remain intact.  However, since the purpose of using a conductive solder to connect the wires is to provide an electrically conductive connection, it would have been obvious to have removed the insulating layer of Manipatruni while leaving the core intact to maintain the continuity of the structure and to have left the conductive coating intact so that the conductive connection would connect conductive material to conductive material.  In order to connect the conductive portions of the wires together using a conductive solder, the insulating layer would have to be selectively removed in the area of the solder.  
With regard to the limitation the “shielding layer forms a ground plane for an antenna”, the material of Slade as modified by Manipatruni and Jung would be capable of performing the intended use, and in particular, the shielding layer of Manipatruni would be capable of performing the intended use of forming a ground plane for an antenna.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789